DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-20) in the reply filed on 7/29/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Re Claim 12, Examiner notes that “the discrete ear laminate comprising a plurality of ultrasonic bonds” is a limitation that was already recited immediately prior.  In other words, the limitation has been repeated.  For examination, the quoted limitation is removed from the claim.  
Additionally re Claim 12, it is best understood that the joinder comprises an overlap of three types of bond as well as portions of both the first and second nonwoven materials.  There is no need for “and” being used twice in the list of five elements that form the overlapping joinder.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US 2007/0167929) in view of Ashton et al. (US 2012/0157953).
Re Claims 12 and 16-17, Fossum discloses a taped absorbent article (at least Fig. 2) comprising:
a chassis (22) comprising:
a topsheet (24);
a backsheet (26);
an absorbent core (28) positioned at least partially intermediate the topsheet and the backsheet;
a front waist region (36); and
a back waist region (38);
a discrete ear laminate (ears 42, Fig. 2, which is formed of laminate 10, [0080]) comprising:
a first nonwoven material (first substrate 14a, [0064] “[s]uitable substrates 14 for use include nonwoven webs”);
a second nonwoven material (second substrate 14b);
an elastic member (12) positioned at least partially intermediate the first nonwoven material and the second nonwoven material ([0042], Fig. 1D); and
a plurality of ultrasonic bonds ([0039] “[j]oining of the elastic member 12 and the substrate 14 may be conducted by … ultrasonic bonds”); 
and
a joinder ([0080], “ears 40, 42 may be joined to the chassis 22 by any bonding method known in the art such as …”) between a portion of the discrete ear laminate and the back or front waist region comprising an overlap ([0080], Fig. 2).
Fossum does not teach that mechanical bonding can be an option for joining the ear to the chassis.  Ashton discloses an absorbent article having ear panels (side panels 80) that can be joined to the chassis (10) by mechanical bonding (bond sites 60, [0086]).
Fossum also does not explicitly disclosed that the join overlapped portion would comprise all of an adhesive bond, a mechanical bond, an ultrasonic bond, a portion of the first nonwoven material, and a portion of the second nonwoven material.  However, Fossum discloses that the ear can be formed completely of the stretch laminate (10, [0080]), and the stretch laminate comprises a plurality of ultrasonic bonds that join the elastic member to the nonwovens, it can be reasonably deduced that a portion of the ear that joins to the chassis would include the ultrasonic bonds as well as the nonwovens that form the stretch laminate.  
It would be obvious for one skilled in the art at the time of filing to add in the mechanical bonding as taught by Ashton into adhesive bonding method already taught by Fossum for joining the ear of an article to the chassis, because simply combining two of more of known bonding methods, e.g. adhesive and mechanical, requires only routine skills in the art and may be desirable since this may result in an article having a desirable force profile (which affects comfort and fit) as it is being worn by a user (MPEP 2143).
Re Claim 13, Fossum and Ashton disclose the invention of claim 12 but does not explicitly disclose that the overlap comprises a portion of the elastic member.  However, Fossum appears to suggest that the ear is made completely from the stretch laminate ([0080]), and thus one skilled in the art would reasonably expect that the elastic member, which is shown to extend through the entire stretch laminate, would be also present in the overlap.
Re Claim 14, Fossum and Ashton are silent to the dimension of the overlap.  However, the dimension of the overlap is closely correlated with the amount of adhesive and extent of mechanical bonding that occurs in the joinder, thus one skilled in the art at the time of filing would reasonably experiment with this dimension to minimize material cost while still able to create an article that fits comfortably on a user.
Re Claims 15 & 18, Fossum also discloses that the discrete ear laminate has a water vapor transmission rate (see [0017], disclosing a specific MVTR of 1,100 g/m2/24 hrs) in the range of about 500 MVTR (g/m2/24 hrs) to about 2,000 MVTR (g/m2/24 hrs), or in the range of about 1,000 MVTR (g/m2/24 hrs) to about 1,300 MVTR (g/m2/24 hrs), according to the Water Vapor Transmission Rate Test.
Re Claims 19-20, Fossum and Ashton combine to disclose the article of claim 18, and Fossum also discloses an outer cover nonwoven material ([0078]).  However, Fossum does not disclose first and second mechanical bond patterns that are substantially the same.  Ashton discloses a garment-facing surface of the ear panel (80) having a first mechanical bond pattern (60, see Figs. 2A-2C), and since the ear panel is bonded on a garment-facing surface (the outer backsheet nonwoven layer 52) of the chassis (see e.g., Fig. 2D), the garment-facing surface would also have the same bonding pattern.  It would have been obvious to one skilled in the art at the time of filing to modify Fossum further with the pattern of Ashton for achieving a desirable force profile for the article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
9 September 2022